By the Court:

Bayard, Chief Justice.
The remedy by appeal is cumulative, on the common law right to the certiorari, and the choice of one is not an abandonment of the other. Doubtless they might be enjoyed one after the other, and the only reason why they should not go on together, is in the accumulation of costs. The court, therefore, would, on it appearing that the party had taken both remedies at once, compel him to elect which he would proceed in, and discontinue his other proceeding at his own costs.
Motion refused, and judgment reversed.